
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10


Woodward Governor Company
Form of Transitional Compensation Agreement

TRANSITIONAL COMPENSATION AGREEMENT

        THIS AGREEMENT made and entered into as of November 20, 2002 by and
between Woodward Governor Company, a Delaware corporation, (hereinafter called
the "Corporation") and                        (hereinafter called the
"Executive").

WITNESSETH THAT:

        WHEREAS, the Board of Directors of the Corporation (the "Board") has
determined that it is in the best interests of the Corporation and its
shareholders to assure that the Corporation will have the continued dedication
of the Executive, despite the possibility, threat or occurrence of a Change in
Control (as defined below) of the Corporation; and

        WHEREAS, the Board believes that it is imperative to diminish the
inevitable distraction of the Executive which would result from the personal
uncertainties and risks created by a threatened or pending Change in Control and
to encourage the Executive's full attention and dedication to the business of
the Corporation currently and in the event of any threatened or pending Change
in Control and to provide the Executive with appropriate compensation and
benefit protection upon a Change in Control;

        NOW, THEREFORE, the Corporation and the Executive, each intending to be
legally bound, hereby mutually covenant and agree as follows:

        1.    Term.    This Agreement shall become effective upon the occurrence
of a Change in Control (as defined in Paragraph 4(d), below) (hereinafter called
the "Effective Date") and shall remain in effect for a term continuing until the
end of the twenty-fourth (24th) calendar month following the month in which the
Effective Date occurs; provided, however, that, anything in this Agreement to
the contrary notwithstanding, if a Change in Control occurs and if the
Executive's employment with the Corporation was terminated prior to the date on
which the Change in Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (a) was at the request of a third
party who was taking steps reasonably calculated to effect a Change in Control
or (b) otherwise arose in connection with or anticipation of a Change in
Control, then for all purposes of this Agreement the "Effective Date" shall mean
the date immediately prior to the date of such termination of employment.

        2.    Employment.    After the Effective Date, the Corporation shall
employ the Executive to, and the Executive shall, exercise such authority and
perform such executive duties as are commensurate with the authority being
exercised and performed by the Executive during the ninety-day period
immediately prior to the Effective Date, which services shall be performed at
the location where the Executive was employed immediately prior to the Effective
Date. The Executive shall also continue to serve as a member of the Board of
Directors of the Corporation, if serving as such as of the Effective Date. The
Executive shall devote substantially his entire time during reasonable business
hours (reasonable sick leave and vacations excepted) and reasonable best efforts
to fulfill faithfully and responsibly his duties hereunder. During the period of
employment after the Effective Date, it shall not be a violation of this
Agreement for the Executive to serve on corporate, civic or charitable boards or
committees, or be involved in civic, charitable or educational endeavors, or
manage personal investments, so long as such activities do not significantly
interfere with the performance of Executive's responsibilities as an employee of
the Corporation hereunder. It is expressly agreed and understood that to the
extent any such activities were conducted by the Executive prior to the
Effective Date, the continued conduct of such or similar activities subsequent
to the Effective Date shall not thereafter be deemed to interfere with the
performance of the Executive's responsibilities to the Corporation.

--------------------------------------------------------------------------------


        3.    Compensation and Benefits.    For the Executive's employment with
the Corporation after the Effective Date, the Executive shall be compensated as
follows:

        (a)  The Executive shall receive an annual base salary at a rate not
less than the highest aggregate annual base salary and seniority-based vacation
plan amount paid or payable to the Executive by the Corporation during the
24 month period immediately prior to the Effective Date, to be paid in
accordance the Corporation's regular payroll practices. Such amount, or such
greater annual base salary rate which may be paid or payable to the Executive
after the Effective Date, is hereinafter referred to as the "Annual Base
Salary."

        (b)  The Executive shall be eligible to participate on a reasonable
basis in the Corporation's bonus and incentive compensation plans and programs
which provide opportunities to receive compensation which are not less than
opportunities provided by the Corporation for executives with comparable annual
base salary.

        (c)  The Executive shall be entitled to receive executive and employee
benefits and perquisites which are not less than the executive and employee
benefits and perquisites provided by the Corporation to executives with
comparable annual base salary.

        For purposes of this Paragraph 3, "executives with comparable annual
base salary" shall mean those executives of the Corporation whose annual base
salary falls within a range the low end of which is 90% of the Executive's
Annual Base Salary and the high end of which is 110% of the Executive's Annual
Base Salary.

        4.    Termination.    Unless earlier terminated in accordance with the
following provisions of this Paragraph 4, the Corporation shall continue to
employ the Executive and the Executive shall remain employed by the Corporation
from the Effective Date through the end of the term of this Agreement as set
forth in Paragraph 1, above. Paragraph 6 hereof sets forth certain obligations
of the Corporation in the event that the Executive's employment hereunder is
terminated prior to the expiration of such term. Certain capitalized terms used
in this Paragraph 4 and in Paragraphs 5 and 6 hereof are defined in
Paragraph 4(d), below.

        (a)    Death or Disability.    The Executive's employment shall
terminate immediately as of the Date of Termination in the event of the
Executive's death or in the event that the Executive becomes disabled. The
Executive will be deemed to be disabled upon the earlier of (i) the end of a six
(6)-consecutive month period during which, by reason of physical or mental
injury or disease, the Executive has been unable to perform substantially all of
his usual and customary duties under this Agreement or (ii) the date that a
reputable physician selected by the Board, and as to whom the Executive has no
reasonable objection, determines in writing that the Executive will, by reason
of physical or mental injury or disease, be unable to perform substantially all
of the Executive's usual and customary duties under this Agreement for a period
of at least six (6) consecutive months. If any question arises as to whether the
Executive is disabled, upon reasonable request therefor by the Board, the
Executive shall submit to reasonable medical examination for the purpose of
determining the existence, nature and extent of any such disability. The Board
shall promptly give the Executive written notice of any such determination of
the Executive's disability and of any decision of the Board to terminate the
Executive's employment by reason thereof. Until the Date of Termination for
disability, the base salary payable to the Executive shall be reduced
dollar-for-dollar by the amount of any disability benefits paid to the Executive
in accordance with any disability policy or program of the Corporation.

        (b)    Discharge for Cause.    In accordance with the procedures
hereinafter set forth, the Board may discharge the Executive from his employment
hereunder for Cause. Any discharge of the Executive for Cause shall be
communicated by a Notice of Termination to the Executive given in accordance
with Paragraph 14 of this Agreement. For purposes of this Agreement, a "Notice
of

2

--------------------------------------------------------------------------------




Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive's employment under the provision so indicated and (iii) specifies the
termination date, which may be as early as the date of the giving of such
notice. No purported termination of the Executive's employment for Cause shall
be effective without a Notice of Termination.

        (c)    Termination for Other Reasons.    The Corporation may discharge
the Executive without Cause by giving written notice to the Executive in
accordance with Paragraph 14 at least fifteen (15) days prior to the Date of
Termination. The Executive may resign from his employment, without liability to
the Corporation, by giving written notice to the Corporation in accordance with
Paragraph 14 at least fifteen (15) days prior to the Date of Termination.

        (d)    Definitions.    For purposes of this Agreement, the following
capitalized terms shall have the meanings set forth below:

          (i)  "Accrued Obligations" shall mean, as of the Date of Termination,
the sum of (A) the Executive's Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (B) the amount of any bonus,
incentive compensation, deferred compensation and other cash compensation
accrued by the Executive as of the Date of Termination to the extent not
theretofore paid and (C) any vacation pay, expense reimbursements and other cash
entitlements accrued by the Executive as of the Date of Termination to the
extent not theretofore paid. For the purpose of this Paragraph 4(d)(i), amounts
shall be deemed to accrue ratably over the period during which they are earned,
but no discretionary compensation shall be deemed earned or accrued until it is
specifically approved by the Board or the Compensation Committee in accordance
with the applicable plan, program or policy.

        (ii)  "Cause" shall mean: (A) the Executive's commission of an act
materially and demonstrably detrimental to the financial condition and/or
goodwill of the Corporation or any of its subsidiaries, which act constitutes
gross negligence or willful misconduct by the Executive in the performance of
his material duties to the Corporation or any of its subsidiaries, or (B) the
Executive's commission of any material act of dishonesty or breach of trust
resulting or intended to result in material personal gain or enrichment of the
Executive at the expense of the Corporation or any of its subsidiaries, or
(C) the Executive's conviction of a felony involving moral turpitude, but
specifically excluding any conviction based entirely on vicarious liability. No
act or failure to act will be considered "willful" unless it is done, or omitted
to be done, by the Executive in bad faith or without reasonable belief that his
action or omission was in the best interests of the Corporation. In addition, no
act or omission will constitute Cause unless (A) a resolution finding that Cause
exists has been approved by a majority of all of the members of the Board at a
meeting at which the Executive is allowed to appear with his legal counsel and
(B) the Corporation has given detailed written notice thereof to the Executive
and, where remedial action is feasible, he then fails to remedy the act or
omission within a reasonable time after receiving such notice.

        (iii)  A "Change in Control" shall be deemed to have occurred if:

        (A)  Any "person" (as defined in Section 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), excluding for
this purpose the Corporation or any subsidiary of the Corporation, or any
employee benefit plan of the Corporation or any subsidiary of the Corporation,
or any person or entity organized, appointed or established by the Corporation
for or pursuant to the terms of such plan which acquires beneficial ownership of
voting securities of the

3

--------------------------------------------------------------------------------

Corporation, is or becomes the "beneficial owner" (as defined in Rule 13d-3
under the Exchange Act) directly or indirectly of securities of the Corporation
representing fifteen percent (15%) or more of the combined voting power of the
Corporation's then outstanding securities; provided, however, that no Change in
Control shall be deemed to have occurred (1) as the result of an acquisition of
securities of the Corporation by the Corporation which, by reducing the number
of voting securities outstanding, increases the direct or indirect beneficial
ownership interest of any person to fifteen percent (15%) or more of the
combined voting power of the Corporation's then outstanding securities, but any
subsequent increase in the direct or indirect beneficial ownership interest of
such a person in the Corporation shall be deemed a Change in Control, or (2) as
a result of the acquisition directly from the Corporation of securities of the
Corporation representing less than 50% of the voting power of the Corporation,
or (3) if the Board of Directors of the Corporation determines in good faith
that a person who has become the beneficial owner directly or indirectly of
securities of the Corporation representing fifteen percent (15%) or more of the
combined voting power of the Corporation's then outstanding securities has
inadvertently reached that level of ownership interest, and if such person
divests as promptly as practicable a sufficient amount of securities of the
Corporation so that the person no longer has a direct or indirect beneficial
ownership interest in fifteen percent (15%) or more of the combined voting power
of the Corporation's then outstanding securities; or

        (B)  During any period of two (2) consecutive years (not including any
period prior to the Effective Date of this Agreement), individuals who at the
beginning of such two-year period constitute the Board of Directors of the
Corporation and any new director or directors (except for any director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in subparagraph (A), above, or subparagraph (C),
below) whose election by the Board or nomination for election by the
Corporation's shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board (such
individuals and any such new directors being referred to as the "Incumbent
Board"); or

        (C)  Consummation of (1) an agreement for the sale or disposition of the
Corporation or all or substantially all of the Corporation's assets, (2) a plan
of merger or consolidation of the Corporation with any other corporation, or
(3) a similar transaction or series of transactions involving the Corporation
(any transaction described in parts (1) through (3) of this subparagraph (C)
being referred to as a "Business Combination"), in each case unless after such a
Business Combination (x) the shareholders of the Corporation immediately prior
to the Business Combination continue to own, directly or indirectly, more than
fifty-one percent (51%) of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
new (or continued) entity (including, but not by way of limitation, an entity
which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's former assets either directly or through
one or more subsidiaries) immediately after such Business Combination, in
substantially the same proportion as their ownership of the Corporation
immediately prior to such Business Combination, and (y) at least a majority of
the members of the board of directors of the entity resulting from such Business
Combination were members of the Incumbent Board at

4

--------------------------------------------------------------------------------




the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination; or

        (D)  Approval by the shareholders of the Corporation of a complete
liquidation or dissolution of the Corporation.

        (iv)  "Date of Termination" shall mean (A) in the event of a discharge
of the Executive by the Board for Cause, the date specified in such Notice of
Termination, (B) in the event of a discharge of the Executive without Cause or a
resignation by the Executive, the date specified in the written notice to the
Executive (in the case of discharge) or the Corporation (in the case of
resignation), which date shall be no less than fifteen (15) days from the date
of such written notice, (C) in the event of the Executive's death, the date of
the Executive's death, and (D) in the event of termination of the Executive's
employment by reason of disability pursuant to Paragraph 4(a), the date the
Executive receives written notice of such termination.

        (v)  "Good Reason" shall mean any of the following without the written
consent of the Executive: (A) (1) assignment of duties inconsistent with the
Executive's position, authority, duties or responsibilities referred to in
Paragraph 2, or any action by the Corporation which results in a substantial
diminution of such position, authority, duties or responsibilities, other than
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Corporation promptly after receipt of notice thereof
given by the Executive, or (2) if applicable, removal or other failure to
continue Executive as a member of the Board as required by Paragraph 2, (B) any
reduction in Executive's Annual Base Salary, or bonus or incentive opportunities
from those referred to in Paragraph 3(a) or 3(b), other than an isolated,
insubstantial and inadvertent reduction not made in bad faith and which is
remedied by the Corporation promptly after receipt of notice thereof given by
the Executive, or (c) a relocation of Executive to an office location more than
30 miles from the location referred to in Paragraph 2, or (D) failure by the
Corporation to provide Executive with the executive or employee benefits and
perquisites referred to in Paragraph 3(c), other than an isolated, insubstantial
and inadvertent reduction not made in bad faith and which is remedied by the
Corporation promptly after receipt of notice thereof given by the Executive, or
(E) failure by any successor to enter into the assumption of and agreement to
perform this Agreement referred to in Paragraph 13. For purposes of this
Paragraph 4(d)(v), any good faith determination by the Executive that one of the
foregoing events has occurred shall be conclusive. In addition, resignation for
any reason by the Executive, which resignation is to be effective at any time
during the 30 day period beginning twelve (12) months after the Effective Date
shall constitute a resignation for Good Reason; provided, further, that if the
Executive dies or becomes disabled after the execution of a definitive agreement
for a transaction which will constitute a Change in Control but before the
expiration of such 30-day period, then the Executive shall be deemed to have
terminated employment for Good Reason on the later of (1) the effective date of
the Change in Control or (2) the date of the Executive's death or termination of
employment due to disability.

        (vi)  "Qualifying Termination" shall mean termination of the Executive's
employment after the Effective Date and during the term of this Agreement as
described in Paragraph 1, above, (A) by reason of the discharge of the Executive
by the Corporation other than for Cause or disability or (B) by reason of the
resignation of the Executive for Good Reason within six (6) months after an
event constituting Good Reason or (C) in accordance with the last sentence of
the definition of Good Reason in subparagraph (v), above.

5

--------------------------------------------------------------------------------




        5.    Vesting of Equity Awards Upon a Change in Control.    Immediately
upon a Change in Control, all stock options, restricted stock and other equity
awards to the Executive which are not otherwise vested shall vest in full, and
all options shall remain exercisable for the period provided for in the
applicable plan or award agreement.

        6.    Obligations of the Corporation Upon Termination.    The following
provisions describe certain obligations of the Corporation to the Executive
under this Agreement upon termination of his employment. However, except as
explicitly provided in this Agreement, nothing in this Agreement shall limit or
otherwise adversely affect any rights which the Executive may have under
applicable law, under any other agreement with the Corporation or any of its
subsidiaries, or under any compensation or benefit plan, program, policy or
practice of the Corporation or any of its subsidiaries.

        (a)    Death, Disability, Discharge for Cause, or Resignation Without
Good Reason.    In the event the Executive's employment terminates by reason of
the death or disability of the Executive (other than in circumstances which
constitute a Qualifying Termination under Paragraph 4(d)(vi)(C)), or by reason
of the discharge of the Executive by the Corporation for Cause, or by reason of
the resignation of the Executive other than for Good Reason, the Corporation
shall pay to the Executive, or his designated beneficiaries, heirs or estate, in
the event of the Executive's death, all Accrued Obligations in a lump sum within
thirty (30) days after the Date of Termination; provided, however, that any
portion of the Accrued Obligations which consists of bonus, deferred
compensation, or incentive compensation shall be determined and paid in
accordance with the terms of the relevant plan as applicable to the Executive.
In addition, if the Executive's employment is terminated by death, disability or
retirement under a retirement plan of the Corporation or by resignation of the
Executive other than for Good Reason, the Executive may, in the discretion of
the Compensation Committee, be awarded a pro rata cash bonus for the year in
which the Date of Termination occurs.

        (b)    Qualifying Termination.    In the event of a Qualifying
Termination, the Executive shall receive the following benefits:

          (i)  Payment of all Accrued Obligations in a lump sum on the Date of
Termination; provided, however, that any portion of the Accrued Obligations
which consists of bonus, deferred compensation or incentive compensation shall
be determined and paid in accordance with the terms of the relevant plan as
applicable to the Executive.

        (ii)  A pro rata cash bonus for the year in which the Date of
Termination occurs, determined and paid in accordance with the terms of the then
current annual bonus plan applicable to the Executive; provided, however, that
such pro rata amount shall not be less than the pro rata amount determined using
the greater of (A) the full year's bonus to which Executive would have been
entitled based on the Company's performance for the year, or (B) the greater of
the Executive's target bonus (x) for such year under such plan or (y) for the
year in which the Effective Date of this Agreement occurs based on the annual
bonus plan as in effect and applicable to Executive immediately prior to the
Effective Date.

        (iii)  Payment in a lump sum on the Date of Termination of a salary
replacement amount equal to three hundred percent (300%) of the Annual Base
Salary required to be paid to Executive pursuant to Paragraph 3(a) above, or if
greater, the rate of Annual Base Salary as in effect immediately prior to the
Date of Termination.

        (iv)  Payment in a lump sum on the Date of Termination of a bonus
replacement amount equal to three hundred percent (300%) of the highest of the
annual bonus paid or payable to the Executive for the three (3) years preceding
the year in which the Date of Termination occurs or, if greater, the greater of
(A) Executive's target bonus for year

6

--------------------------------------------------------------------------------




in which the Date of Termination occurs or (B) Executive's target bonus for the
year in which the Effective Date occurs under the terms of the annual bonus plan
in effect immediately prior to the Effective Date.

        (v)  Payment in a lump sum on the Date of Termination of a long-term
incentive compensation bonus replacement amount equal to three hundred percent
(300%) of the highest of the long-term incentive compensation bonus paid or
payable to the Executive during the three (3) years preceding the year in which
the Date of Termination occurs or, if greater, the highest of the Executive's
target long-term incentive compensation award opportunity for any award cycle
ending during or after the year in which the Effective Date occurs.

        (vi)  Payment in a lump sum on the Date of Termination of a retirement
replacement amount equal to 300% of the sum of the Retirement Savings Plan and
Executive Benefit Plan contributions made or credited by the Corporation for the
benefit of the Executive for the plan year of each such plan during which the
Date of Termination occurs or, if greater, for the plan year of each such plan
(or any successor or replacement plan) immediately preceding the plan year in
which the Effective Date occurs.

      (vii)  Continuation, for a period of three (3) years after the Date of
Termination, of the following employee benefits on terms at least as favorable
to the Executive as those which would have been provided if the Executive's
employment had continued for that time pursuant to this Agreement, with the cost
of such benefits to be paid by the Corporation: medical and dental benefits,
life and disability insurance, and executive physical examinations. To the
extent the Corporation is unable to provide comparable insurance for reasons
other than cost; the Corporation may provide a lesser level or no coverage and
compensate the Executive for the difference in coverage through a cash lump sum
payment grossed up for taxes. This payment will be tied to the cost of an
individual insurance policy if it were assumed to be available. Upon the
expiration of the coverage provided under this paragraph (vi), the Executive and
Executive's dependents will be entitled to elect COBRA continuation coverage on
the same basis as would be extended with respect to an employee whose employment
terminated at the time of such expiration.

      (viii)  Outplacement services, at the expense of the Corporation, from a
provider reasonably selected by the Executive.

        (ix)  Tax preparation services for the Executive's taxable year in which
the Date of Termination occurs, provided at the expense of the Corporation, on
the same basis as provided to Executive immediately prior to the Effective Date.

        7.    Certain Additional Payments by the Corporation.    The Corporation
agrees that:

        (a)  Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Corporation
to or for the benefit of the Executive (whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise, but
determined without regard to any additional payments required under this
Paragraph 7) (a "Payment") would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code of 1986, as amended, (the "Code") or
if any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
being hereinafter collectively referred to as the "Excise Tax"), then the
Executive shall be entitled to receive an additional payment (a "Gross-Up
Payment") in an amount such that, after payment by the Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including, without limitation, any income taxes (and any interest and

7

--------------------------------------------------------------------------------

penalties imposed with respect thereto) and Excise Tax imposed upon the Gross-Up
Payment, the Executive retains an amount of the Gross-Up Payment equal to the
Excise Tax imposed upon the Payment.

        (b)  Subject to the provisions of paragraph (c), below, all
determinations required to be made under this Paragraph 7, including whether and
when a Gross-Up Payment is required and the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by the accounting firm which is then serving as the auditors for the Corporation
(the "Accounting Firm"), which shall provide detailed supporting calculations
both to the Corporation and the Executive within fifteen (15) business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Corporation. In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation. Any Gross-Up Payment, as determined pursuant to this
Paragraph 7, shall be paid by the Corporation to the Executive within five
(5) days of the receipt of the Accounting Firm's determination. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion that failure to report the
Excise Tax on the Executive's applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any good faith
determination by the Accounting Firm shall be binding upon the Corporation and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Corporation should have been made ("Underpayment"), consistent with the
calculations required to be made hereunder. In the event that the Corporation
exhausts its remedies pursuant to paragraph (c), below, and the Executive
thereafter is required to make a payment of any Excise Tax, the Accounting Firm
shall determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Corporation to or for the benefit of
the Executive.

        (c)  The Executive shall notify the Corporation in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Corporation of a Gross-Up Payment. Such notification shall be given as
soon as practicable but no later than fifteen (15) business days after the
Executive is informed in writing of such claim and shall apprise the Corporation
of the nature of such claim and the date on which such claim is requested to be
paid. The Executive shall not pay such claim prior to the expiration of the
thirty (30)-day period following the date on which Executive gives such notice
to the Corporation (or such shorter period ending on the date that any payment
of taxes with respect to such claim is due). If the Corporation notifies the
Executive in writing prior to the expiration of such period that it desires to
contest such claim, the Executive shall:

          (i)  Give the Corporation any information reasonably requested by the
Corporation relating to such claim,

        (ii)  Take such action in connection with contesting such claim as the
Corporation shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Corporation,

        (iv)  Cooperate with the Corporation in good faith in order effectively
to contest such claim, and

8

--------------------------------------------------------------------------------




        (v)  Permit the Corporation to participate in any proceedings relating
to such claim; provided, however, that the Corporation shall bear and pay
directly all costs and expenses (including additional interest and penalties)
incurred in connection with such contest and shall indemnify and hold the
Executive harmless, on an after-tax basis, for all taxes (including interest and
penalties with respect thereto), including without limitation any Excise Tax and
income tax (including interest and penalties with respect thereto), imposed as a
result of such representation and payment of costs and expenses. Without
limiting the foregoing provisions of this paragraph (c), the Corporation shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all administrative appeals, proceedings,
hearings and conferences with the taxing authority in respect of such claim and
may, at its sole option, either direct the Executive to pay the tax claimed and
sue for a refund or contest the claim in any permissible manner; and the
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Corporation shall determine; provided, however, that if
the Corporation directs the Executive to pay such claim and sue for a refund,
the Corporation shall advance the amount of such payment to the Executive on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, for all taxes (including interest and penalties with respect
thereto), including without limitation any Excise Tax and income tax (including
interest or penalties with respect thereto), imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
further provided that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Corporation's control of the contest shall be limited
to issues with respect to which a Gross-Up Payment would be payable hereunder
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.

        (d)  If, after the receipt by the Executive of an amount advanced by the
Corporation pursuant to paragraph (c), above, the Executive becomes entitled to
receive any refund with respect to such claim, the Executive shall (subject to
the Corporation's complying with the requirements of said paragraph (c))
promptly pay to the Corporation the amount of such refund (together with any
interest paid or credited thereon, after taxes applicable thereto). If, after
the receipt by the Executive of an amount advanced by the Corporation pursuant
to said paragraph (c), a determination is made that the Executive shall not be
entitled to any refund with respect to such claim and the Corporation does not
notify the Executive in writing of its intent to contest such denial of refund
prior to the expiration of thirty (30) days after such determination, then such
advance shall be forgiven and shall not be required to be repaid; and the amount
of such advance shall offset, to the extent thereof, the amount of the Gross-Up
Payment required to be paid.

        8.    Deferral; Grantor Trust.    The Corporation shall provide
Executive the opportunity to defer the receipt of any amounts payable under
Paragraph 6(b)(i), (ii), (iii), (iv) and (v) hereunder and under the Executive
Benefit Plan to such dates or dates as are reasonably chosen by the Executive,
such deferred amounts to appreciate at an annual rate equivalent to 120% of the
Moody's Long Term Corporate Bond Yield Average for the twelve month period
ending on September 30 of the calendar year preceding the calendar year in which
such rate shall be used. The election to so defer shall be made by Executive no
later than one year prior to the date such payments would otherwise due or such
shorter period as the Corporation and the Executive shall reasonably agree upon.
The amounts deferred shall be distributed as elected by the Executive from
distribution options similar to those available under the Executive Benefit Plan
as in effect immediately prior to the Effective Date of this Agreement. In the
event the Executive shall make an election to defer receipt of amounts described
in this Paragraph 8,

9

--------------------------------------------------------------------------------

the Corporation shall deposit into a grantor trust that meets the requirements
of Rev. Proc. 92-64, 1992-2 C.B. 422, solely for the benefit of Executive, on
terms reasonably acceptable to the Executive, an amount equal to 110% of the
amount so deferred. Such deposit shall be made on the date such deferred amount
would otherwise have been paid to Executive. On each anniversary of the Date of
Termination, the Corporation shall deposit into the trust an amount sufficient
so that, as of such anniversary, the value of the assets of the trust are not
less than the 110% of the amount of the remaining obligations of the Corporation
to the Executive under this Agreement (including the Executive Benefit Plan).
The trustee of the grantor trust shall provide the Executive with statements on
a not less frequently than quarterly basis showing the assets of the trust and
the earnings, distributions and contributions made to the trust since the
immediately preceding statement.

        9.    No Set-Off or Mitigation.    The Corporation's obligation to make
the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Corporation may
have against the Executive or others. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement, and such amounts shall not be reduced whether or not the Executive
obtains other employment.

        10.    Payment of Certain Expenses.    The Corporation shall pay the
reasonable legal fees and expenses incurred by the Executive in connection with
the negotiation and preparation of this Agreement. In addition, the Corporation
shall pay promptly as incurred, to the fullest extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest by the Corporation, the Executive or others of the validity or
enforceability of, or liability under, any provision of this Agreement
(including as a result of any contest initiated by the Executive about the
amount of any payment due pursuant to this Agreement), plus in each case
interest on any delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code, plus an additional amount such that after
payment by the Executive of all taxes imposed on such additional amount, the
Executive shall retain an amount equal to the total taxes imposed on the
Executive due to the payment by the Corporation, to or for the Executive, of
legal fees and expenses with respect to any such contest; provided, however,
that the Corporation shall not be obligated to make such payment with respect to
any contest in which the Corporation prevails over the Executive.

        11.    Indemnification.    To the full extent permitted by law, the
Corporation shall, both during and after the term of the Executive's employment,
indemnify the Executive (including the advancement of expenses) for any
judgments, fines, amounts paid in settlement and reasonable expenses, including
attorneys' fees, incurred by the Executive in connection with the defense of any
lawsuit or other claim to which he is made a party by reason of being (or having
been) an officer, director or employee of the Corporation or any of its
subsidiaries. In addition, the Executive shall be covered, both during and after
the term of the Executive's employment, by director and officer liability
insurance to the maximum extent that such insurance covers any officer or
director (or former officer or director) of the Corporation.

        12.    Confidentiality.    During and after the period of employment
with the Corporation, the Executive shall not, without prior written consent
from the Chief Executive Officer or the General Counsel of the Corporation,
directly or indirectly disclose to any individual, corporation or other entity,
other than to the Corporation or any subsidiary or affiliate thereof or their
officers, directors or employees entitled to such information or any other
person or entity to whom such information is disclosed in the normal course of
the business of the Corporation) or use for the Executive's own benefit or for
the benefit of any such individual, corporation or other entity, any
Confidential Information of the Corporation. For purposes of this Agreement,
"Confidential Information" is information relating to the business of the
Corporation or its subsidiaries or affiliates (a) which is not generally known
to the public or in the industry, (b) which has been treated by the Corporation
and its

10

--------------------------------------------------------------------------------


subsidiaries and affiliates as confidential or proprietary, (c) which provides
the Corporation or its subsidiaries or affiliates with a competitive advantage,
and (d) in the confidentiality of which the Corporation has a legally
protectable interest. Confidential Information which becomes generally known to
the public or in the industry, or in the confidentiality of which the
Corporation and its subsidiaries and affiliates cease to have a legally
protectable interest, shall cease to be subject to the restrictions of this
Paragraph 12.

        13.    Binding Effect.    This Agreement shall be binding upon and inure
to the benefit of the heirs and representatives of the Executive and the
successors and assigns of the Corporation. Amounts payable under this Agreement
upon the Executive's death shall be paid to his beneficiaries, if any,
designated in writing and filed with the Corporate Secretary, and in the absence
of such designation, shall be paid to his heirs by will or laws of descent and
distribution. The Corporation shall require any successor (whether direct or
indirect, by purchase, merger, reorganization, consolidation, acquisition of
property or stock, liquidation, or otherwise) to all or a substantial portion of
its assets, by agreement in form and substance reasonably satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
this Agreement if no such succession had taken place. Regardless of whether such
an agreement is executed, this Agreement shall be binding upon any successor of
the Corporation in accordance with the operation of law, and such successor
shall be deemed the "Corporation" for purposes of this Agreement.

        14.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when delivered by hand or by recognized commercial delivery service
or on the third business day after being mailed within the continental United
States by first class certified mail, return receipt requested, postage prepaid,
addressed as follows:

  (a)   If to the Board or the Corporation, to:    
 
 
 
Woodward Governor Company
5001 North Second Street
P.O. Box 7001
Rockford, Illinois 61125
Attn: Corporate Secretary
 
 
 
(b)
 
If to the Executive, to:
 
            

--------------------------------------------------------------------------------

              

--------------------------------------------------------------------------------

              

--------------------------------------------------------------------------------

   

        Such addresses may be changed by written notice sent to the other party
at the last recorded address of that party.

        15.    Tax Withholding.    The Corporation shall provide for the
withholding of any taxes required to be withheld by federal, state, or local law
with respect to any payment in cash, shares of stock and/or other property made
by or on behalf of the Corporation to or for the benefit of the Executive under
this Agreement or otherwise. The Corporation may, at its option: (a) withhold
such taxes from any cash payments owing from the Corporation to the Executive,
(b) require the Executive to pay to the Corporation in cash such amount as may
be required to satisfy such withholding obligations and/or (c) make other
satisfactory arrangements with the Executive to satisfy such withholding
obligations.

        16.    Arbitration.    Any dispute or controversy between the
Corporation and the Executive arising out of or relating to this Agreement or
the breach of this Agreement shall be settled by arbitration administered by the
American Arbitration Association ("AAA") in accordance with its Commercial

11

--------------------------------------------------------------------------------


Arbitration Rules then in effect, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Any
arbitration shall be held before a single arbitrator who shall be selected by
the mutual agreement of the Corporation and the Executive, unless the parties
are unable to agree to an arbitrator, in which case the arbitrator will be
selected under the procedures of the AAA. The arbitrator shall have the
authority to award any remedy or relief that a court of competent jurisdiction
could order or grant, including, without limitation, the issuance of an
injunction. However, either party may, without inconsistency with this
arbitration provision, apply to any court otherwise having jurisdiction over
such dispute or controversy and seek interim provisional, injunctive or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved. Except as necessary in court proceedings to enforce this
arbitration provision or an award rendered hereunder, or to obtain interim
relief, neither a party nor an arbitrator may disclose the existence, content or
results of any arbitration hereunder without the prior written consent of the
Corporation and the Executive. The Corporation and the Executive acknowledge
that this Agreement evidences a transaction involving interstate commerce.
Notwithstanding any choice of law provision included in this Agreement, the
United States Federal Arbitration Act shall govern the interpretation and
enforcement of this arbitration provision. The arbitration proceeding shall be
conducted in Rockford, Illinois or such other location to which the parties may
agree. The Corporation shall pay the costs of any arbitrator appointed
hereunder.

        17.    No Assignment.    Except as otherwise expressly provided herein,
this Agreement is not assignable by any party and no payment to be made
hereunder shall be subject to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or other charge.

        18.    Execution in Counterparts.    This Agreement may be executed by
the parties hereto in two (2) or more counterparts, each of which shall be
deemed to be an original, but all such counterparts shall constitute one and the
same instrument, and all signatures need not appear on any one counterpart.

        19.    Jurisdiction and Governing Law.    This Agreement shall be
construed and interpreted in accordance with and governed by the laws of the
State of Illinois, other than the conflict of laws provisions of such laws.

        20.    Severability.    If any provision of this Agreement shall be
adjudged by any court of competent jurisdiction to be invalid or unenforceable
for any reason, such judgment shall not affect, impair or invalidate the
remainder of this Agreement. Furthermore, if the scope of any restriction or
requirement contained in this Agreement is too broad to permit enforcement of
such restriction or requirement to its full extent, then such restriction or
requirement shall be enforced to the maximum extent permitted by law, and the
Executive consents and agrees that any court of competent jurisdiction may so
modify such scope in any proceeding brought to enforce such restriction or
requirement.

        21.    Prior Understandings.    This Agreement embodies the entire
understanding of the parties hereto and supersedes all other oral or written
agreements or understandings between them regarding the subject matter hereof.
No change, alteration or modification hereof may be made except in a writing,
signed by each of the parties hereto. The headings in this Agreement are for
convenience of reference only and shall not be construed as part of this
Agreement or to limit or otherwise affect the meaning hereof.

12

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

Attest:   WOODWARD GOVERNOR COMPANY
  


--------------------------------------------------------------------------------


 
By:
 
    

--------------------------------------------------------------------------------


 
 
 
 
Title:
 
    

--------------------------------------------------------------------------------


 
 
 
 
[EXECUTIVE]
 
 
 
 
    

--------------------------------------------------------------------------------

13

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10

